In my opinion the amended petition is vulnerable to demurrer upon the ground that separate causes of action against several defendants are improperly joined.
Slander cannot be jointly committed by two or more persons; but there is a joint liability when slanderous words are uttered by one pursuant to a conspiracy to injure or defame another by slander.
In the pleading before us, however, there is no allegation *Page 86 
of a conspiracy formed by the defendants to injure or defame the plaintiff by the utterance of slanderous statements regarding him, as appeared in the case of Green v. Davies,182 N.Y., 499, 75 N.E. 536, much relied upon to support plaintiff's claim. The very basis of the decision in that case was that the several slanders were uttered in pursuance of a common agreement between the defendants that they should be uttered. In this case the allegations are only of a conspiracy to secure control of the business of the corporation of which plaintiff was president, and there are no averments of any agreement or understanding among the defendants that either should indulge in slanderous statements or use any improper or unlawful means to accomplish a purpose which in and of itself was not unlawful.
ZIMMERMAN, J., concurs in the foregoing dissenting opinion.